Citation Nr: 1616754	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  14-00 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for service-connected cystic kidney disease.

2.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD) and major depressive disorder.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to October 1970 and was awarded the Combat Action Ribbon, the Vietnam Service Medal, and the Vietnam Campaign Medal.

This appeal is before the Board of Veterans' Appeals (Board) from a May 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, that in part denied service connection for PTSD, and granted service connection for cystic kidney disease and assigned a noncompensable initial rating, effect October 12, 2010.

The Veteran initially filed a claim of entitlement to service connection for a mental health condition, specifically PTSD.  However, in Clemons v. Shinseki, 23 Vet. App. 1,5 (2009), the United States Court of Appeals for Veterans Claims clarified how the Board should analyze claims for PTSD and other acquired psychiatric disabilities.  As emphasized in Clemons, a veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Id.  As such, the Board has recharacterized the issue from service connection for PTSD to service connection for a psychiatric disorder, to include PTSD and major depressive disorder.

The Veteran testified before the undersigned Veterans Law Judge at a February 2016 videoconference hearing, and a transcript of this hearing is of record.

The issue of service connection for a psychiatric disorder, to include PTSD and major depressive disorder, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entire appeal period, the evidence shows that the Veteran's service-connected cystic kidney disease was manifested by renal dysfunction with albumin and red blood cells, and that the Veteran required continuous medication to control his hypertension.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for an initial 30 percent rating, but no higher, for cystic kidney disease has been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.115a, 4.115b, Diagnostic Code 7533 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With regards to the Veteran's claim for a higher initial evaluation, the Veteran received sufficient Veterans Claims Assistance Act of 2000 (VCAA) notice prior to the grant of service connection and assignment of an initial evaluation and effective date, thereby satisfying the VA's duty to notify in this case.  Dingess, supra.

As noted above, the Veteran testified at a Board hearing in February 2016.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer (DRO) or Veterans Law Judge (VLJ) who chairs a hearing must fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2) (2015).  Here, during the hearing, the VLJ elicited testimony to support the Veteran's claim and sought to identify any pertinent evidence not currently associated with the claims folder that might substantiate the claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

The Board has also satisfied its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has obtained all identified and available treatment records for the Veteran.  In addition, the Veteran underwent a VA examination in May 2013.  The Board finds that the VA examinations are adequate, because the examinations included a review of the Veteran's medical records, an interview of the Veteran, and examination findings supported by rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his appeal.  The Veteran has not identified any outstanding evidence that needs to be obtained.

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the increased rating claim.

II.  Initial Rating

The Veteran generally contends that the disability rating assigned to his service-connected cystic kidney disease is not commensurate with the severity of such.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The evaluation of the same disability under various diagnoses, and the evaluation of the same manifestation under different diagnoses, are to be avoided.  38 C.F.R. § 4.14.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where the schedular criteria does not provide for a noncompensable rating, such a rating is assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's service-connected cystic kidney disease is rated as noncompensable (zero percent) under 38 C.F.R. § 4.115b, Diagnostic Code 7533, which evaluates cystic diseases of the kidneys and indicates that such is to be rated as renal dysfunction.

In evaluating renal dysfunction, a noncompensable rating is warranted for evidence of albumin and casts with history of acute nephritis, or hypertension noncompensable under Diagnostic Code 7101.  A 30 percent rating is warranted for constant or recurring albumin with hyaline and granular casts or red blood cells, transient or slight edema, or hypertension at least 10 percent disabling under Diagnostic Code 7101.  A 60 percent rating is warranted for constant albuminuria with some edema, definite decrease in kidney function, or hypertension at least 40 percent disabling under Diagnostic Code 7101.  An 80 percent rating is warranted for renal dysfunction with persistent edema and albuminuria with BUN of 40 to 80 mg%, creatinine of 4 to 8 mg%, or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A 100 percent rating is warranted for renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following:  persistent edema and albuminuria, BUN of more than 80 mg%, creatinine of more than 8 mg%, or markedly decreased function of kidney or other organ systems, especially cardiovascular.  See 38 C.F.R. § 4.115a.

Diagnostic Code 7101 provides a 10 percent rating for hypertensive vascular disease (hypertension and isolated systolic hypertension) where diastolic pressure is predominantly 100 or more, systolic pressure is predominantly 160 or more, or where an individual has a history of diastolic pressure predominantly 100 or more and requires continuous medication for control.  A 20 percent rating requires diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  A 40 percent rating requires diastolic pressure predominantly 120 or more.  A 60 percent rating requires diastolic pressure predominantly 130 or more. 38 C.F.R. § 4.104 (2015).

Private treatment records reflect that the Veteran was assessed with uncontrolled hypertension in October 2001, had blood pressure readings with diastolic pressure of 100 in October and November 2001, and was prescribed Inderal (propranolol).  By May 2008, his hypertension was described as well-controlled.  See VBMS, 11/16/10 Private Treatment Records (Dr. A.M.), p. 32; 11/12/10 Private Treatment Records, p. 32.

VA treatment records reflect lab results from March 2011 to January 2013 finding albumin.  See VBMS, 3/4/16 VA Treatment Records (labs), p. 8, 10; 10/20/11 VA Treatment Records, p. 1; 10/26/12 VA Treatment Records, p. 11.  They also reflect that the Veteran was prescribed Lisinopril for blood pressure and propranolol for blood pressure and heart.  See VBMS, 3/3/16 VA Treatment Records (3/18/10-11/19/12), p. 9, 31.

A May 2013 VA examination report indicated review of the Veteran's claims file and medical records, recounted the Veteran's history, and recited his complaints.  The Hypertension Disability Benefits Questionnaire (DBQ) noted a diagnosis of hypertension as of 2005 and treatment by Inderal and Lisinopril.  The Veteran's hypertension was stated to have stayed about the same since his diagnosis.  The Kidney Conditions (Nephrology) DBQ reflected a diagnosis of cystic kidney disease and found that the Veteran did not have any renal dysfunction.  Lab results reflected a BUN of 37, creatinine of 0.8, and no hyaline casts, granular casts, or proteinuria (albumin).  The VA examiner also found the Veteran to be well-developed, well-nourished, in no acute distress, and with no signs of malaise.

VA treatment records from February 2014 to January 2016 reflect lab results finding albumin and red blood cells.  Additionally, they reflect that the Veteran was continuing to take Lisinopril for blood pressure and propranolol for blood pressure and heart.  See VBMS, 3/4/16 VA Treatment Records, p. 3, 5; 3/3/16 VA Treatment Records (11/19/12-5/14/13), p. 12, 15, 20, 29; 3/14/16 VA Treatment Records, p. 7.

Based on all of the lay and medical evidence and with resolution of all reasonable doubt in favor of the Veteran, the Board finds that the Veteran's symptomatology most closely approximates the 30 percent level of disability under 38 C.F.R. § 4.115a and Diagnostic Codes 7533 and 7101.

The evidence demonstrates that the Veteran's hypertension requires continuous medication to remain under control.  In 2001, the Veteran had uncontrolled hypertension with a diastolic pressure readings of 100.  Subsequently, the Veteran began taking medication, and his hypertension was found to be well-controlled.  The evidence demonstrates that the Veteran has remained on both Inderal (propranolol) and Lisinopril for blood pressure since March 2010 and as recently as January 2016.  As such, the Board finds that under Diagnostic Code 7101 for hypertension, a rating of 10 percent would be appropriate.  Therefore, under 38 C.F.R. § 4.115a for renal dysfunction, a rating of 30 percent would be appropriate.

Additionally, the evidence of record reflects lab results finding albumin regularly as well as one result where red blood cells were found.  Constant or recurring albumin with red blood cells also warrants a rating of 30 percent under 38 C.F.R. § 4.115a.

There is no indication in the evidence of constant albuminuria with some edema, definite decrease in kidney function, or hypertension with a diastolic pressure predominantly at 120 or more, which would warrant a 60 percent rating for renal dysfunction.  There is also no indication of any other persistent symptoms or lab results which would warrant any higher rating.

Accordingly, the Board finds that an initial rating of 30 percent, and no higher, is warranted for the Veteran's cystic kidney disease.  As the preponderance of the evidence is against assignment of any higher rating, the benefit-of-the-doubt doctrine is not applicable to that extent.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  There is no basis for any staged rating of the Veteran's disability.  Fenderson, 12 Vet. App. at 119.


ORDER

Entitlement to an initial 30 percent rating, but no higher, for service-connected cystic kidney disease is granted.





REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

Service connection for PTSD requires:  (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) (recently amended as the DSM-V)); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2015).

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).

In this case, the Veteran's DD Form 214 reflects that he was awarded the Combat Action Ribbon and thus establishes that the Veteran was engaged in combat with the enemy.  Additionally, his claimed stressors involved mortar, small arms fire, and rocket attacks, including while traveling in a convoy; treating wounded servicemen as a corpsman; and "bagging and tagging" bodies.  As the claimed stressors are related to combat, and there is no evidence to the contrary, the Board finds that the occurrence of in-service stressors is established.

If the diagnosis of a mental disorder is changed, the rating agency shall determine whether the new diagnosis represents progression of the prior diagnosis, correction of an error in the prior diagnosis, or development of a new and separate condition.  38 C.F.R § 4.125(b) (2015).  If it is not clear from the available records what the change of diagnosis represents, the rating agency shall return the report to the examiner for a determination.  Id.

In this case, private treatment records from February 2002 to March 2004 reflect a diagnosis of major depressive disorder.  A March 2007 private treatment record reflects a diagnosis of dysthymic disorder, which corrected previous diagnoses of bipolar disorder and cyclothymia.  See VBMS, 11/16/10 Private Treatment Records (Dr. A.M.), p. 13.  In March 2010, a VA psychologist found that the Veteran's report of symptoms met the DSM-IV diagnostic criteria for military-related chronic PTSD, and diagnosed the Veteran with PTSD and recurrent severe major depressive disorder.  See VBMS, 4/15/74 STR, p. 17.  The Veteran subsequently participated in group therapy as well as individual PTSD psychotherapy from March 2010 until August 2010 and December 2012, respectively, at which point his case was transferred to a licensed clinical social worker for continuing treatment of PTSD and childhood issues.  He met with his social worker as recently as February 2016.

However, a May 2013 VA examiner found that the Veteran's reported symptoms did not meet the full DSM-IV criteria for PTSD and, instead, diagnosed him with major depressive disorder, in partial remission.  An addendum stated that there was no way to determine, without resorting to mere speculation, whether the genesis of the Veteran's current diagnosis of major depression was related to the stressors experienced while in service.  Although the Veteran witnessed troubling incidents in Vietnam, the Veteran reported that his depressive symptoms were comorbid with physical ailments and chronic pain resulting from different disorders.  The examiner also noted the Veteran's relational, health, and employment situations.  As such, she stated that it appeared "logical that the more proximate etiology of claimant's depression [was] the failed relationships, jobs, and lifestyle choices, as well as physical ailments which currently cause him chronic pain."

The Board finds that the May 2013 VA examination is inadequate as the VA examiner did not address the previous diagnosis of PTSD by a VA psychologist and did not discuss whether the current diagnosis of major depressive disorder represented a progression of the Veteran's psychiatric disorder, a correction of an error in diagnosis, or development of a new and separate condition.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any additional medical evidence relevant to the Veteran's claims that may have come into existence in the interim.  All records and responses received should be associated with the claims file.

2.  The AOJ shall schedule the Veteran for a VA examination with an appropriately qualified psychiatrist or psychologist to determine the nature and etiology of the Veteran's psychiatric disabilities, to include major depressive disorder and PTSD.  All tests and studies deemed necessary shall be performed.  The examiner should be provided with the Veteran's claims file, including a copy of this remand.  The examiner shall offer an opinion as to the following questions:

a.)  What are the Veteran's current psychiatric disabilities, if any?  If there is a change in diagnosis, the examiner should address whether the change in diagnosis is a progression of a prior diagnosis, a correction of an error in the prior diagnosis, or development of a new and separate condition.  Specifically, the examiner should address previously diagnosed psychiatric disorders, including the March 2010 PTSD diagnosis.

b.)  Is it at least as likely as not (at least a 50 percent probability) that the Veteran's currently claimed psychiatric disabilities, if any, were incurred in, during, or as a result of the Veteran's period of service?  Why or why not?

The examiner should note that the evidence establishes that the Veteran was engaged in combat with the enemy and claimed in-service stressors relate to such combat.

The examiner should make all attempts to provide a nexus opinion based on the factual basis provided.  All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.	The AOJ shall then readjudicate the issues of entitlement to service connection for a psychiatric disorder.  If any benefit sought remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and give the Veteran an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


